To the Honorable, The House of Representatives of the State of Rhode Island and Providence Plantations
We have received from Your Honors a resolution requesting, in accordance with the provisions of section 2 of Article XII of amendments to the constitution of this state, our written opinion on certain questions of law pertaining to the power of the City of Providence to impose a supplemental property tax without special authorization therefor, or validation thereof, by the General Assembly as provided in 81-H 5899. After receiving your request, however, we learned that the questions propounded by Your Honors are involved in litigation now pending in the Superior Court. In such circumstances, it has been our practice over the years to refrain from rendering advisory opinions under section 2 of Article XII of amendments to the constitution, and, as we stated to Your Honors in Opinion to the House of Representatives, 88 R.I. 396, 149 A.2d 343 (1959), “We are aware of no instance in which this court has ever adopted a contrary view. Moreover we believe it to be the opinion generally entertained by the courts of other states having a constitutional provision similar to ours.” Opinion to the House of Representatives, supra, 88 R.I. at page 399,149 A.2d 343. We proceeded in the matter cited to set forth at some length our reasons for declining to issue advisory opinions when the questions asked are involved in pending litigation and we see no need to repeat them here.
Accordingly, for the reasons stated, we must respectfully decline to express any opinion on the questions propounded by the Honorable House of Representatives.
Joseph A. Bevilacqua
Thomas F. Kelleher
Joseph R. Weisberger
Florence K. Murray
Donald F. Shea